Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to patent application filed 10/26/2020 in light of the preliminary amendments filed 10/26/2020. Claims 1-19 are currently pending in this application. Claims 1, 16 and 19 are independent claims. 

Election/Restrictions

 	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claim(s) 1-15 and 19, is drawn to Virtual Assistant …classified in [A63F13/825]; including Query formulation features, classified in [G06F16/432].

Group II. Claim(s) 16-18, is drawn Virtual Assistant …classified in [A63F13/825]; including Query formulation features, classified in [G06F16/432]; and further including Knowledge manager (Artificial Intelligence AI) features, classified in [G05B2219/33002].

The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as criteria of distinctness for combinations disclosed as usable together in a subcombination or element of combination. The subcombinations Query formulation” features; invention (II) has separately utility such as “Knowledge manager (Artificial Intelligence AI)” features (See MPEP § 806.05(d)). Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.

In addition, the examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one 
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOC A TRAN/Primary Examiner, Art Unit 2177